Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method comprising: providing sequential vehicle operation data for a sequence of time intervals for a vehicle that has an automatic driving feature, the sequential vehicle operation data including primary operation data that includes received primary operation data received from sensors within the vehicle that detect physical operation of the vehicle, and the primary operation data including at least one of: a detected speed of the vehicle, a detected heading of the vehicle, or a detected power consumption of the vehicle; initializing, by a computer system, first automatic driving information for the vehicle to indicate that the automatic driving feature was engaged during all of the time intervals; and generating, by the computer system, second automatic driving information for the vehicle by subtracting from the first automatic driving information a first portion of the time intervals for which the sequential vehicle operation data indicate operation of the vehicle outside of first specified operational ranges, the second automatic driving information providing an indication that the automatic driving feature was engaged during a first subset of the time intervals. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
As to 101, the same arguments that applicant presented in the parent case 16/560,153 on Remarks 3/19/2020 apply and meet the requirements.
The closest prior art Konrardy US 10,373,259 B1 discloses methods and systems for determining risk associated with operation of fully autonomous vehicles are provided. According to certain aspects, autonomous operation features associated with a vehicle may be determined, including types and version of sensors, control systems, and software. This information may be used to determine a risk profile reflecting risk levels for a plurality of features, which may be based upon test data regarding the features or actual loss data. Expected use levels may further be determined and used with the risk profile to determine a total risk level associated with operation of the vehicle by the autonomous operation features. The expected use levels may indicate expected vehicle use, as well as traffic, weather, or other conditions in which the vehicle is likely to operate. The total risk level may be used to determine or adjust aspects of an insurance policy associated with the vehicle.
All dependent claims are allowable for at least the reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665